DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Objections
Claim 9 is objected to because of the following informalities:  Lines 10-11 of the claim cites “and at least a portion of the ACK/NACK information a portion of the CQI”. The claim limitation should be corrected to recite “and at least a portion of the ACK/NACK information and a portion of the CQI”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US (2005/0063331) in view of Stanwood et al. (WO 02/05453A2), and further in view of Agrawal et al. US (2006/0133455). 

Regarding Claim 1, Kim discloses a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., Subscriber Station (SS) 130 & Para [0011] i.e., subscriber stations (SS)) comprising: a transmitter; (see Fig. 1 i.e., Subscriber Station (SS) 130 includes a transmitter & Para [0011] i.e., OFDM/OFDMA is used for signal transmission and reception between the BS 100 and the SSs 110, 120, and 130 will comprise a transmitter in the SS for signal transmission). 

and a processor; (see Fig. 1 i.e., Subscriber Station (SS) 130 includes a processor & Para [0011] i.e., OFDM/OFDMA is used for signal transmission and reception between the BS 100 and the SSs 110, 120, and 130 will comprise a processor in the SS for signal processing). 

the processor (see Fig. 1 i.e., SS 130) is configured to determine that acknowledgement/negative acknowledgement (ACK/NACK) information is to be transmitted over a physical uplink control channel, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

the processor (see Fig. 1 i.e., SS 130) is further configured to determine that a scheduling request is to be transmitted, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

the processor (see Fig. 1 i.e., SS 130)  is configured to generate a message (see Para’s [0034-0036] i.e., bandwidth allocation request signal) the message comprising the scheduling request and at least a portion of the ACK/NACK information, (see Para’s [0034] i.e., the SS to transmit a bandwidth allocation request signal (i.e., “message”) for uplink access to transmit uplink packet data & [0035-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal (i.e., “message”) via the access channel (e.g., access preamble + packet data)).

the transmitter (see Fig. 1 i.e., SS 130)  is configured to transmit, over the physical uplink control channel, the message, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal (i.e., “message”) via the access channel (e.g., access preamble + packet data)). 



Stanwood discloses a processor is further configured to determine whether scheduling request information (see Pg. 6 lines 7-11 i.e., bandwidth requests), including a buffer status, is to be transmitted, (see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., “buffer status” is included in the bandwidth request) & Pg. 24 lines 20-21)

and a transmitter is further configured to transmit, over a physical uplink shared channel, the scheduling request information as in-band information (see Pg. 14 lines 19-26 i.e., Another means used by the present invention in reducing the bandwidth consumed by the bandwidth request messages is the technique of “piggybacking” bandwidth requests (i.e., “in-band information”) on bandwidth already allocated to a CPE. In accordance with this technique, currently active CPEs request bandwidth using previously unused portions of uplink bandwidth (i.e., “physical uplink shared channel”) that is already allocated to the CPE. The necessity of polling CPEs is thereby eliminated. In an alternative embodiment of the present invention, bandwidth requests are piggybacked on uplink bandwidth allocated (i.e., “physical uplink shared channel”) and actively being used by a data service. In accordance with this alternative, the CPE “steals” bandwidth already allocated for a data connection (i.e., “physical uplink shared channel”) by inserting bandwidth requests (i.e., “in-band information”) in time slots previously used for data (i.e., “physical uplink shared channel”)  & Pg. 23 lines 10-23 i.e., in order to further reduce overhead bandwidth necessary for the bandwidth allocation process, currently active CPEs may “piggyback” a bandwidth request (or any other control message) on their current transmissions (i.e., “physical uplink shared channel”). The CPEs accomplish this piggybacking of bandwidth by using unused bandwidth in TC/PHY packets of existing bandwidth allocations…At the decision step 954 the method determines whether any unused bytes exist in the current allocation. If so, the method proceeds to insert bandwidth requests into the unused bytes at step 956). 

(Stanwood suggests the scheduling request information transmitted as in-band information is performed for reducing the bandwidth consumed by the bandwidth request messages, (see Pg. 14 lines 19-20 & Pg. 23 lines 10-12)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the scheduling request transmitted as disclosed in the 

While the combination of Kim in view of Stanwood discloses the message comprising the scheduling request and at least a portion of the ACK/NACK information (Kim, see Para’s [0034-0036]), the combination of Kim in view of Stanwood does not disclose the WTRU determining that ACK/NACK information and channel quality information (CQI) are to be transmitted over the physical uplink control channel and the message comprising, based on an amount of information that the message is capable of carrying, the scheduling request and at least a portion of the ACK/NACK information, and a portion of CQI. However the claim feature would be rendered obvious in view of Agrawal et al. US (2006/0133455).

Agrawal discloses the WTRU (see Fig. 1 i.e., 120b)  determining that ACK/NACK information and channel quality information (CQI) are to be transmitted over a physical uplink control channel (see Fig. 2 i.e., control channel portion 212 (i.e., “physical uplink control channel”)  & Fig. 3 i.e., CDMA control portion 302a (i.e., “physical uplink control channel”) & Para’s [0025] i.e., physical channels include control channels & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a).

Agrawal discloses generating a message (see Fig. 2 i.e., control channel portion 212 used to transmit control signaling information may be a “message”  & Fig. 3 i.e., CDMA control portion 302a used to transmit control signaling information may be a “message”, [0028] i.e., short data portion 212 & [0036]) comprising (see Para [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a), based on an amount of information that the message is capable of carrying, (see Fig. 3A i.e., Tcdma duration of CDMA control channel portion 302a which is a determined bit length of the control channel is capable of carrying a certain amount of control information & Para [0036] i.e., The Tcdma duration can vary from frame to frame and is controlled by the base station. The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a) (i.e., control channel portion 302a duration is capable of carrying a certain amount of control information for CQI, Request, and ACK/NACK) & [0037] i.e., The Tcdma duration can be adjusted to control the system overhead (i.e., overhead= Tcdma/Tframe) & [0043] i.e., Tcdma value). 

a scheduling request (see Fig. 2 i.e., R-ACH 204a included in CDMA control portion 212 & Para’s [0025] i.e., (3) a REQ channel to send requests for data transmission, [0027] i.e., R-ACH 204a & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a) and at least a portion of ACK/NACK information, (see Fig. 2 i.e., R-ACKCH 204b included in CDMA control portion 212 & Para’s [0025] i.e., (2) An ACK channel to send acknowledgments (ACK), [0027] i.e., an Acknowledgement Channel (R-ACKCH) 204b & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a) and a portion of a CQI (see Fig. 2 i.e., Channel Quality Indicator Channel (R-CQICH) 204c included in CDMA control portion 212 & Para’s [0025] i.e., (1) a CQI channel to send channel quality indicators (CQI) indicative of the quality of a wireless channel, [0027] i.e., a Channel Quality Indicator Channel (R-CQICH) 204c, & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a). 

Agrawal suggests the duration of the Tcdma control portion 302a of the frame 300 (see Fig. 3) can be adjusted to control or satisfy the system overhead (see Para [0037]) for efficiently sending the CQI, Request, and ACK/NACK in the control portion 302a (see Fig.3 & Para [0036]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the message comprising the scheduling request and at least a portion of the ACK/NACK information as disclosed in Kim in view of Stanwood to 

Regarding Claim 2, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the WTRU of claim 1, wherein the scheduling request is needed for transmission of buffered data (Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., includes “buffer data”) & Pg. 24 lines 15-30 i.e., the data queues (i.e., “buffered data”) are distributed across and maintained by each individual CPE…Using these bandwidth requests, the base station reconstructs a logical picture of the state of the CPE data queues. Based on this logical view of the set of queues, the base station allocates uplink bandwidth in the same way as it allocates downlink bandwidth…If the selected CPE may receive unsolicited modifications to the bandwidth granted on a frame-by-frame basis. If the selected CPE is allocated less bandwidth for a frame than is necessary to transmit all waiting data, the CPE must use QoS and fairness algorithm to service its queues & Pg. 25 i.e., Data for transmission on the uplink and the downlink is preferably queued by quality of service (QoS) designations…As the queued data is transmitted) before a predetermined delay, (Stanwood, see Pg. 10 lines 23-32 i.e., Within each sector, in accordance with the present invention, CPEs must adhere to a transmission protocol that minimizes contention between CPEs and enables the service to be tailored to the delay and bandwidth requirements of each user application).   

Regarding Claim 3,  the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the WTRU of claim 1, wherein the message is transmitted in a sub-frame as L1 or L2 control information, (Kim, see Para [0036] i.e., The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal (i.e., “L2 control information” since ACK/NACK is MAC layer signaling) can be transmitted along with an uplink access request signal (i.e., “sub-frame”) via the access channel (e.g., access preamble + packet data)). 

Regarding Claim 4, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the WTRU of claim 1 wherein the message is transmitted on a condition that a scheduling grant is insufficient for buffered data, (Stanwood, see Pg. 6 lines 1-5 i.e., The bandwidth request/grant protocol method and apparatus should correct itself when a bandwidth request is lost (i.e., scheduling grant is insufficient) due to the noise or interference effects present on the link & lines 15-25 & Pg. 30 lines 5-18 i.e., a self-correcting bandwidth request/grant protocol where base stations reset their records to reflect the current total bandwidth requirements of an associated CPE).  

Regarding Claim 5, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the WTRU of claim 1, wherein the scheduling request information includes status information (Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues) or quality of service (QoS) requirements of the WTRU, (Stanwood, see Pg. 23 lines 25-30 i.e., QoS requirements, Pg. 25 lines 3-8 & Pg. 29 lines 16-17 & Pg. 30 lines 7-14).  

Regarding Claim 6, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the WTRU of claim 1, wherein the WTRU utilizes long term evolution (LTE) transmissions, (Kim, see Para’s [0005-0006] i.e., i.e., 4G communication systems, [0008-0011], & [0089]).  

Regarding Claim 7, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the WTRU of claim 1, wherein the scheduling request is prioritized over the scheduling request information, (Stanwood, see Pg. 29 lines 29-32 i.e., At the beginning of a data burst, the CPE resets the dynamic bandwidth request timers. During the data burst, the CPE decreases or shortens the bandwidth request timer values (thereby reducing the time period between the transmission of consecutive bandwidth requests) based upon the current data flow and the connection priority of the CPE).  
 
Regarding Claim 8, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the WTRU of claim 1, wherein the processor is further configured to send, after a predetermined number of sub-frames after transmission of the scheduling request, the scheduling request information, (Stanwood, see Pg. 30 lines 23-26 i.e., The value of the MT10 timer is used to determine the number of frames that the method waits between the transmission of aggregate bandwidth requests).  

Regarding Claim 9, Kim discloses a method performed by a wireless transmit/receive unit (WTRU) (see Fig. 1 i.e., Subscriber Station (SS) 130 & Para [0011] i.e., subscriber stations (SS)), the method comprising: 

determining that acknowledgement/negative acknowledgement (ACK/NACK) information is to be transmitted over a physical uplink control channel, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

determining that a scheduling request is to be transmitted, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

Generating a message (see Para’s [0034-0036] i.e., bandwidth allocation request signal), the message comprising the scheduling request and at least a portion of the ACK/NACK information, (see Para’s [0034] i.e., the SS to transmit a bandwidth allocation request signal (i.e., “message”) for uplink access to transmit uplink packet data & [0035-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal (i.e., “message”) via the access channel (e.g., access preamble + packet data)).

transmitting, over the physical uplink control channel, the message, (see Para’s [0034-0036] i.e., The access channel is used for contention-based uplink access. The SS transmits on the access channel for network entry or for requesting a bandwidth assignment (i.e., “scheduling request”). Short data such as a transmission control protocol (TCP) ACK/NACK signal can be transmitted along with an uplink access request signal via the access channel (e.g., access preamble + packet data)). 

Kim does not disclose determining whether scheduling request information, including a buffer status, is to be transmitted; and transmitting, over a physical uplink shared channel, the scheduling request information as in-band information. However the claim features would be rendered obvious in view of Stanwood et al. (WO 02/05453A2). 

Stanwood discloses determining whether scheduling request information (see Pg. 6 lines 7-11 i.e., bandwidth requests), including a buffer status, is to be transmitted, (see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., “buffer status” is included in the bandwidth request) & Pg. 24 lines 20-21)

and transmitting, over a physical uplink shared channel, the scheduling request information as in-band information (see Pg. 14 lines 19-26 i.e., Another means used by the present invention in reducing the bandwidth consumed by the bandwidth request messages is the technique of “piggybacking” bandwidth requests (i.e., “in-band information”) on bandwidth already allocated to a CPE. In accordance with this technique, currently active CPEs request bandwidth using previously unused portions of uplink bandwidth (i.e., “physical uplink shared channel”) that is already allocated to the CPE. The necessity of polling CPEs is thereby eliminated. In an alternative embodiment of the present invention, bandwidth requests are piggybacked on uplink bandwidth allocated (i.e., “physical uplink shared channel”) and actively being used by a data service. In accordance with this alternative, the CPE “steals” bandwidth already allocated for a data connection (i.e., “physical uplink shared channel”) by inserting bandwidth requests (i.e., “in-band information”) in time slots previously used for data (i.e., “physical uplink shared channel”)  & Pg. 23 lines 10-23 i.e., in order to further reduce overhead bandwidth necessary for the bandwidth allocation process, currently active CPEs may “piggyback” a bandwidth request (or any other control message) on their current transmissions (i.e., “physical uplink shared channel”). The CPEs accomplish this piggybacking of bandwidth by using unused bandwidth in TC/PHY packets of existing bandwidth allocations…At the decision step 954 the method determines whether any unused bytes exist in the current allocation. If so, the method proceeds to insert bandwidth requests into the unused bytes at step 956). 

see Pg. 14 lines 19-20 & Pg. 23 lines 10-12)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the scheduling request transmitted as disclosed in the teachings of Kim to further include the scheduling request information including buffer status of the scheduling request as disclosed in the teachings of Stanwood who discloses the scheduling request information is transmitted as in-band information because the motivation lies in Stanwood for reducing the bandwidth consumed by the bandwidth request messages by performing the in-band signaling.

While the combination of Kim in view of Stanwood discloses the message comprising the scheduling request and at least a portion of the ACK/NACK information (Kim, see Para’s [0034-0036]), the combination of Kim in view of Stanwood does not disclose the WTRU determining that ACK/NACK information and channel quality information (CQI) are to be transmitted over the physical uplink control channel and the message comprising, based on an amount of information that the message is capable of carrying, the scheduling request and at least a portion of the ACK/NACK information, and a portion of a CQI. However the claim feature would be rendered obvious in view of Agrawal et al. US (2006/0133455).

see Fig. 1 i.e., 120b) determining that ACK/NACK information and channel quality information (CQI) are to be transmitted over a physical uplink control channel ((see Fig. 2 i.e., control channel portion 212 (i.e., “physical uplink control channel”)  & Fig. 3 i.e., CDMA control portion 302a (i.e., “physical uplink control channel”) & Para’s [0025] i.e., physical channels include control channels & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a).

Agrawal discloses generating a message (see Fig. 2 i.e., control channel portion 212 used to transmit control signaling information may be a “message”  & Fig. 3 i.e., CDMA control portion 302a used to transmit control signaling information may be a “message”, [0028] i.e., short data portion 212 & [0036]) comprising (see Para [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a), based on an amount of information that the message is capable of carrying, (see Fig. 3A i.e., Tcdma duration of CDMA control channel portion 302a which is a determined bit length of the control channel is capable of carrying a certain amount of control information & Para [0036] i.e., The Tcdma duration can vary from frame to frame and is controlled by the base station. The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a) (i.e., control channel portion 302a duration is capable of carrying a certain amount of control information for CQI, Request, and ACK/NACK) & [0037] i.e., The Tcdma duration can be adjusted to control the system overhead (i.e., overhead= Tcdma/Tframe) & [0043] i.e., Tcdma value). 

a scheduling request (see Fig. 2 i.e., R-ACH 204a included in CDMA control portion 212 & Para’s [0025] i.e., (3) a REQ channel to send requests for data transmission, [0027] i.e., R-ACH 204a & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a) and at least a portion of ACK/NACK information, (see Fig. 2 i.e., R-ACKCH 204b included in CDMA control portion 212 & Para’s [0025] i.e., (2) An ACK channel to send acknowledgments (ACK), [0027] i.e., an Acknowledgement Channel (R-ACKCH) 204b & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a) and a portion of a CQI (see Fig. 2 i.e., Channel Quality Indicator Channel (R-CQICH) 204c included in CDMA control portion 212 & Para’s [0025] i.e., (1) a CQI channel to send channel quality indicators (CQI) indicative of the quality of a wireless channel, [0027] i.e., a Channel Quality Indicator Channel (R-CQICH) 204c, & [0036] i.e., The reverse link control channels (CQI, REQUEST, and ACK/NACK) are primarily transmitted in the CDMA portion 302a). 

Agrawal suggests the duration of the Tcdma control portion 302a of the frame 300 (see Fig. 3) can be adjusted to control or satisfy the system overhead (see Para [0037]) for efficiently sending the CQI, Request, and ACK/NACK in the control portion 302a (see Fig.3 & Para [0036]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the message comprising the scheduling request and at least a portion of the ACK/NACK information as disclosed in Kim in view of Stanwood to further include a portion of a CQI according to the control channel portion configuration disclosed in the teachings of Agrawal who discloses the control channel portion carrying, the scheduling request and at least a portion of the ACK/NACK information, and a portion of CQI based on an amount of information that the message is capable of carrying because the motivation lies in Agrawal for adjusting the duration of the control channel portion for efficiently sending the scheduling request and at least a portion of the ACK/NACK information, and a portion of CQI for satisfying the system overhead. 

Regarding Claim 10, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the method of claim 9, wherein the scheduling request is needed for transmission of buffered data (Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues (i.e., includes “buffer data”) & Pg. 24 lines 15-30 i.e., the data queues (i.e., “buffered data”) are distributed across and maintained by each individual CPE…Using these bandwidth requests, the base station reconstructs a logical picture of the state of the CPE data queues. Based on this logical view of the set of queues, the base station allocates uplink bandwidth in the same way as it allocates downlink bandwidth…If the selected CPE may receive unsolicited modifications to the bandwidth granted on a frame-by-frame basis. If the selected CPE is allocated less bandwidth for a frame than is necessary to transmit all waiting data, the CPE must use QoS and fairness algorithm to service its queues & Pg. 25 i.e., Data for transmission on the uplink and the downlink is preferably queued by quality of service (QoS) designations…As the queued data is transmitted) before a predetermined delay, (Stanwood, see Pg. 10 lines 23-32 i.e., Within each sector, in accordance with the present invention, CPEs must adhere to a transmission protocol that minimizes contention between CPEs and enables the service to be tailored to the delay and bandwidth requirements of each user application).   

Regarding Claim 11, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the method of claim 9, wherein the message is transmitted in a sub-frame as L1 or L2 control information, (Kim, see Para [0036] i.e., The SS transmits on the access channel for network entry or for requesting a bandwidth assignment. Short data such as a transmission control protocol (TCP) ACK/NACK signal (i.e., “L2 control information” since ACK/NACK is MAC layer signaling) can be transmitted along with an uplink access request signal (i.e., “sub-frame”) via the access channel (e.g., access preamble + packet data)). 

Regarding Claim 12, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the method of claim 9 further comprising the message is transmitted on a condition that a scheduling grant is insufficient for buffered data, (Stanwood, see Pg. 6 lines 1-5 i.e., The bandwidth request/grant protocol method and apparatus should correct itself when a bandwidth request is lost (i.e., scheduling grant is insufficient) due to the noise or interference effects present on the link & lines 15-25 & Pg. 30 lines 5-18 i.e., a self-correcting bandwidth request/grant protocol where base stations reset their records to reflect the current total bandwidth requirements of an associated CPE).  

Regarding Claim 13, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the method of claim 9, wherein the scheduling request information includes status information (Stanwood, see Pg. 6 lines 7-11 i.e., bandwidth requests transmitted from CPEs (i.e., “processor”) to respective base stations & lines 16-17 i.e., bandwidth requests (that express the current state of their respective connection queues) or quality of service (QoS) requirements of the WTRU, (Stanwood, see Pg. 23 lines 25-30 i.e., QoS requirements, Pg. 25 lines 3-8 & Pg. 29 lines 16-17 & Pg. 30 lines 7-14).  
.  
Regarding Claim 14, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the method of claim 9, wherein the WTRU utilizes long term evolution Kim, see Para’s [0005-0006] i.e., i.e., 4G communication systems, [0008-0011], & [0089]).  
 
Regarding Claim 15, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the method of claim 9, wherein the scheduling request is prioritized over the scheduling request information, (Stanwood, see Pg. 29 lines 29-32 i.e., At the beginning of a data burst, the CPE resets the dynamic bandwidth request timers. During the data burst, the CPE decreases or shortens the bandwidth request timer values (thereby reducing the time period between the transmission of consecutive bandwidth requests) based upon the current data flow and the connection priority of the CPE).  
  
Regarding Claim 16, the combination of Kim in view of Stanwood, and further in view of Agrawal discloses the method of claim 9 further comprising sending, after a predetermined number of sub-frames after transmission of the scheduling request, the scheduling request information, (Stanwood, see Pg. 30 lines 23-26 i.e., The value of the MT10 timer is used to determine the number of frames that the method waits between the transmission of aggregate bandwidth requests).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.